Suzy Heard, CSR
                            Travis County Court at Law No. 6
                                    509 W. 11th Street
                                    Austin, TX 78701

June 11, 2015


Third Court of Appeals
Attention: Clerk of Court


RE: Court of Appeals Number: 03-14-00334-CR
Trial Court Case Number: C-1-CR-13-200027
Teran Pennick vs. State of Texas


Dear Clerk:

With regard to the above-referenced case, I would like to update you as to the status of the
Reporter’s Record of the Jury Trial that is currently on appeal in your court.

There was some initial confusion in this case as to who would be representing the Appellant
on the appeal, so it took some time for that to be addressed. I received a written request for
the record from Mr. David Crawford on Friday, June 5, 2015.

I have just this morning completed another appeal and submitted it to the Seventh Court of
Appeals (Cause No. 07-15-00154-CR), so I will begin working on Mr. Pennick’s record next.
I will also get in touch with Nikki Edwards, who took the voir dire portion of this trial, to let
her know that it has been requested.

I would appreciate very much a 30-day period to complete and submit this Reporter’s
Record. Please let me know if a due date of July 13 would be acceptable.

Sincerely,
Suzy Heard, CSR